
	
		II
		Calendar No. 651
		109th CONGRESS
		2d Session
		S. 3648
		[Report No. 109–354]
		IN THE SENATE OF THE UNITED STATES
		
			July 12, 2006
			Mr. Domenici (for
			 himself and Mr. Bingaman) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Indian
			 Affairs
		
		
			September 29, 2006
			Reported by Mr. McCain,
			 without amendment
		
		A BILL
		To compromise and settle all claims in the case of Pueblo
		  of Isleta v. United States, to restore, improve, and develop the valuable
		  on-reservation land and natural resources of the Pueblo, and for other
		  purposes. 
	
	
		1.Short
			 titleThis Act may be cited as
			 the Pueblo of Isleta Settlement and
			 Natural Resources Restoration Act of 2006.
		2.Findings and
			 purposes
			(a)FindingsCongress
			 finds that—
				(1)there is pending
			 before the United States Court of Federal Claims a civil action filed by the
			 Pueblo against the United States in which the Pueblo seeks to recover damages
			 pursuant to the Isleta Jurisdictional Act;
				(2)the Pueblo and
			 the United States, after a diligent investigation of the Pueblo claims, have
			 negotiated a Settlement Agreement, the validity and effectiveness of which is
			 contingent on the enactment of enabling legislation;
				(3)certain land of
			 the Pueblo is waterlogged, and it would be to the benefit of the Pueblo and
			 other water users to drain the land and return water to the Rio Grande River;
			 and
				(4)there is Pueblo
			 forest land in need of remediation in order to improve timber yields, reduce
			 the threat of fire, reduce erosion, and improve grazing conditions.
				(b)PurposesThe
			 purposes of this Act are—
				(1)to improve the
			 drainage of the irrigated land, the health of the forest land, and other
			 natural resources of the Pueblo; and
				(2)to settle all
			 claims that were raised or could have been raised by the Pueblo against the
			 United States under the Isleta Jurisdictional Act in accordance with section
			 5.
				3.DefinitionsIn this Act:
			(1)Isleta
			 jurisdictional ActThe term Isleta Jurisdictional
			 Act means Public Law 104–198 (110 Stat. 2418).
			(2)PuebloThe
			 term Pueblo means the Pueblo of Isleta, a federally-recognized
			 Indian tribe.
			(3)Restoration
			 fundThe term Restoration Fund means the Pueblo of
			 Isleta Natural Resources Restoration Fund established by section 4(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)Settlement
			 agreementThe term Settlement Agreement means the
			 Agreement of Compromise and Settlement entered into between the United States
			 and the Pueblo dated July 12, 2005, as modified by the Extension and
			 Modification Agreement executed by the United States and the Pueblo on June 22,
			 2006, to settle the claims of the Pueblo in Docket No. 98–166L, a case pending
			 in the United States Court of Federal Claims.
			4.Pueblo of Isleta
			 Natural Resources Restoration Trust Fund
			(a)EstablishmentThere
			 is established in the Treasury of the United States a trust fund, to be known
			 as the Pueblo of Isleta Natural Resources Restoration Fund,
			 consisting of—
				(1)such amounts as
			 are transferred to the Restoration Fund under subsection (b); and
				(2)any interest
			 earned on investment of amounts in the Restoration Fund under subsection
			 (d).
				(b)Transfers to
			 Restoration FundUpon entry of the final judgment described in
			 section 5(b), there shall be transferred to the Restoration Fund, in accordance
			 with conditions specified in the Settlement Agreement and this Act—
				(1)$32,838,750 from
			 the permanent judgment appropriation established pursuant to section 1304 of
			 title 31, United States Code; and
				(2)in addition to
			 the amounts transferred under paragraph (1), at such times and in such amounts
			 as are specified for that purpose in the annual budget of the Department of the
			 Interior, authorized to be appropriated by subsection (f), and made available
			 by an Act of appropriation, a total of $7,200,000.
				(c)Distribution of
			 Amounts from Restoration Fund
				(1)Appropriated
			 amounts
					(A)In
			 generalSubject to paragraph (3), upon the request of the Pueblo,
			 the Secretary shall distribute amounts deposited in the Restoration Fund
			 pursuant to section V of the Settlement Agreement and subsection (b)(2), in
			 accordance with the terms and conditions of the Settlement Agreement and this
			 Act, on the condition that the Secretary, before any such distribution,
			 receives from the Pueblo such assurances as are satisfactory to the Secretary
			 that—
						(i)the
			 Pueblo shall deliver funds in the amount of $7,100,000 toward drainage and
			 remediation of the agricultural land and rehabilitation of forest and range
			 land of the Pueblo in accordance with section IV(C) and IV(D) of the Settlement
			 Agreement; and
						(ii)those funds
			 shall be available for expenditure for drainage and remediation expenses as
			 provided in sections IV(C) and IV(D) of the Settlement Agreement on the dates
			 on which the Secretary makes distributions, and in amounts equal to the amounts
			 so distributed, in accordance with sections IV(A) and IV(B) of the Settlement
			 Agreement.
						(B)Use of
			 fundsOf the amounts distributed by the Secretary from the
			 Restoration Fund under subparagraph (A)—
						(i)$5,700,000 shall
			 be available to the Pueblo for use in carrying out the drainage and remediation
			 of approximately 1,081 acres of waterlogged agricultural land, as described in
			 section IV(A) of the Settlement Agreement; and
						(ii)$1,500,000 shall
			 be available to the Pueblo for use in carrying out the rehabilitation and
			 remediation of forest and range land, as described in section IV(B) of the
			 Settlement Agreement.
						(C)Federal
			 consultationRestoration work carried out using funds distributed
			 under this paragraph shall be planned and performed in consultation
			 with—
						(i)the
			 Bureau of Indian Affairs; and
						(ii)such other
			 Federal agencies as are necessary.
						(D)Unused
			 fundsAny funds, including any interest income, that are
			 distributed under this paragraph but that are not needed to carry out this
			 paragraph shall be available for use in accordance with paragraph
			 (2)(A).
					(2)Amounts from
			 judgment fund
					(A)In
			 generalSubject to paragraph (3), the amount paid into the
			 Restoration Fund under subsection (b)(1), and interest income resulting from
			 investment of that amount, shall be available to the Pueblo for—
						(i)the acquisition,
			 restoration, improvement, development, and protection of land, natural
			 resources, and cultural resources within the exterior boundaries of the Pueblo,
			 including improvements to the water supply and sewage treatment facilities of
			 the Pueblo; and
						(ii)for the payment
			 and reimbursement of attorney and expert witness fees and expenses incurred in
			 connection with Docket No. 98–166L of the United States Court of Federal
			 Claims, as provided in the Settlement Agreement.
						(B)No contingency
			 on provision of funds by PuebloThe receipt and use of funds by
			 the Pueblo under this paragraph shall not be contingent upon the provision by
			 the Pueblo of the funds described in paragraph (1)(A)(i).
					(3)Expenditures
			 and withdrawal
					(A)Tribal
			 management plan
						(i)In
			 generalSubject to clause (ii), the Pueblo may withdraw all or
			 part of the Restoration Fund on approval by the Secretary of a tribal
			 management plan in accordance with section 202 of the American Indian Trust
			 Fund Management Reform Act of 1994 (25 U.S.C. 4022).
						(ii)RequirementsIn
			 addition to the requirements under the American Indian Trust Fund Management
			 Reform Act of 1994 (25 U.S.C. 4001 et seq.), a tribal management plan described
			 in clause (i) shall require that the Pueblo shall expend any funds withdrawn
			 from the Restoration Fund under this paragraph in a manner consistent with the
			 purposes described in the Settlement Agreement.
						(B)EnforcementThe
			 Secretary may take judicial or administrative action to enforce the provisions
			 of any tribal management plan described in subparagraph (A)(i) to ensure that
			 any funds withdrawn from the Restoration Fund under this paragraph are used in
			 accordance with this Act.
					(C)LiabilityIf
			 the Pueblo exercises the right to withdraw funds from the Restoration Fund
			 under this paragraph, neither the Secretary nor the Secretary of the Treasury
			 shall retain any liability for the accounting, disbursement, or investment of
			 the funds withdrawn.
					(D)Expenditure
			 plan
						(i)In
			 generalThe Pueblo shall submit to the Secretary for approval an
			 expenditure plan for any portion of the funds in the Restoration Fund made
			 available under this Act that the Pueblo does not withdraw under this
			 paragraph.
						(ii)DescriptionThe
			 expenditure plan shall describe the manner in which, and the purposes for
			 which, funds of the Pueblo remaining in the Restoration Fund will be
			 used.
						(iii)ApprovalOn
			 receipt of an expenditure plan under clause (i), the Secretary shall approve
			 the plan if the Secretary determines that the plan is reasonable and consistent
			 with this Act and the Settlement Agreement.
						(E)Annual
			 reportThe Pueblo shall submit to the Secretary an annual report
			 that describes expenditures from the Restoration Fund during the year covered
			 by the report.
					(d)Maintenance and
			 investment of Restoration Fund
				(1)In
			 generalThe Restoration Fund and amounts in the Restoration Fund
			 shall be maintained and invested by the Secretary of the Interior pursuant to
			 the first section of the Act of June 24, 1938 (52 Stat. 1037, chapter
			 648).
				(2)Credits to
			 Restoration FundThe interest on, and the proceeds from the sale
			 or redemption of, any obligations held in the Restoration Fund shall be
			 credited to, and form a part of, the Restoration Fund.
				(e)Prohibition on
			 per-capita paymentsNo portion of the amounts in the Restoration
			 Fund shall be available for payment on a per-capita basis to members of the
			 Pueblo.
			(f)Authorization
			 of appropriationsThere is authorized to be appropriated to the
			 Restoration Fund $7,200,000.
			5.Ratification of
			 settlement, dismissal of litigation, and compensation to pueblo
			(a)Ratification of
			 settlement agreementThe Settlement Agreement is ratified.
			(b)DismissalNot
			 later than 90 days after the date of enactment of this Act, the Pueblo and the
			 United States shall execute and file a joint stipulation for entry of final
			 judgment in the case of Pueblo of Isleta v. United States, Docket 98–166L, in
			 the United States Court of Federal Claims in such form and such manner as are
			 acceptable to the Attorney General and the Pueblo.
			(c)CompensationAfter
			 the date of enactment of this Act, in accordance with the Settlement Agreement,
			 and upon entry of the final judgment described in subsection (b)—
				(1)compensation to
			 the Pueblo shall be paid from the permanent judgment appropriation established
			 pursuant to section 1304 of title 31, United States Code, in the total amount
			 of $32,838,750 for all monetary damages and attorney fees, interest, and any
			 other fees and costs of any kind that were or could have been presented in
			 connection with Docket No. 98–166L of the United States Court of Federal
			 Claims; but
				(2)the Pueblo shall
			 retain all rights, including the right to bring civil actions based on causes
			 of action, relating to the removal of ordnance under—
					(A)the Comprehensive
			 Environmental Response, Compensation, and Liability Act of 1980 (42 U.S.C. 9601
			 et seq.);
					(B)the Defense
			 Environmental Restoration Program under section 2701 of title 10, United States
			 Code; and
					(C)any contract
			 entered into by the Pueblo for the removal of ordnance.
					(d)Other
			 limitations on use of fundsThe Indian Tribal Judgment Funds Use
			 or Distribution Act (25 U.S.C. 1401 et seq.) shall not
			 apply to funds distributed or withdrawn from the Restoration Fund under this
			 Act.
			(e)No effect on
			 land, resources, or water rightsNothing in this Act affects the
			 status of land and natural resources of the Pueblo or any water right of the
			 Pueblo.
			
	
		September 29, 2006
		Reported without amendment
	
